      Case 2:19-cv-02235-KHV-ADM Document 14 Filed 01/31/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

SARAH M. JAMES SAUNDERS,

            Plaintiff,

            v.                                             Case No. 2:19-cv-02235-KHV-ADM

THE WILLOW DOMESTIC VIOLENCE
CENTER, INC.,

            Defendant.



                 PLAINTIFF’S NOTICE OF DEPOSITION OF DEFENDANT
                  THE WILLOW DOMESTIC VIOLENCE CENTER, INC.
                             PURSUANT TO RULE 30(b)(6)

       Please take notice that, pursuant to Rule 30(b)(6) of the Federal Rules of Civil Procedure,

the deposition of Defendant The Willow Domestic Violence Center, Inc. will be taken at 9:30

a.m. on February 10, 2020 at the offices of Wallace Saunders, 10111 West 87th Street

Overland Park, KS 66212. The deposition will be stenographically recorded and will continue

from day to day until completed. The Willow Domestic Violence Center, Inc. is requested to

designate the person or persons most knowledgeable and prepared to testify on behalf of

Defendant regarding the following topics:

       1.        Defendant’s decision to terminate Plaintiff’s employment, including who made

the decision to terminate Plaintiff and the basis for the decision.

       2.        Plaintiff’s performance during her tenure with the Willow, any training or

coaching she received, and how, if at all, any performance concerns were communicated to her.

       3.        All complaints or reports of inappropriate conduct from Plaintiff or anyone else

about the conduct of the male resident who was subsequently asked to leave the Willow,
      Case 2:19-cv-02235-KHV-ADM Document 14 Filed 01/31/20 Page 2 of 3




including the nature of the complaint, who made the complaint, to whom the complaint was

made, what investigation, if any, the Willow conducted into the complaints, what the outcome of

the investigation was, and how, if at all, the results of the investigation were communicated to

Plaintiff and others who made complaints.

       4.      Plaintiff’s April 2018 complaints about race discrimination to Felix Rodriguez,

what investigation was done into her complaints, and the outcome of the investigation.

       5.      The Willow’s policy on housing residents who are on the sex offender registry,

when the policy was implemented, and how, if at all, it was communicated to Plaintiff and other

employees.

       6.      How management at the Willow is trained on compliance with employment laws.

       7.      Defendant’s response to the EEOC Charge of Discrimination Plaintiff filed on or

about December 31, 2018.

       8.      All charges, lawsuits, complaints, allegations of sexual harassment, or retaliation

by persons currently or formerly employed by the Willow, from 2015 to the present, including

the bases of any such charges, lawsuits, complaints, or allegations; your investigation of each

such charge, lawsuit, complaint, or allegation; and how each such charge, lawsuit, complaint, or

allegation was resolved.

       9.      Defendant’s employment practices and procedures as they relate to Plaintiff.

       10.     Plaintiff’s salary and benefits.


                                                  Respectfully Submitted,


                                                  DUGAN SCHLOZMAN LLC

                                                   /s/ Heather Schlozman
                                                  Heather J. Schlozman, KS Bar # 23869

                                                    2
Case 2:19-cv-02235-KHV-ADM Document 14 Filed 01/31/20 Page 3 of 3




                                     Mark V. Dugan, KS Bar # 23897
                                     heather@duganschlozman.com
                                     mark@duganschlozman.com
                                     8826 Santa Fe Drive, Suite 307
                                     Overland Park, Kansas 66212
                                     Telephone: (913) 322-3528
                                     Facsimile: (913) 904-0213

                                     Counsel for Plaintiff

                            CERTIFICATE OF SERVICE

On January 31, 2020, I served the foregoing by electronic mail on the following:


Marty T. Jackson
Holli D. Dobler
10111 West 87th Street
Overland Park, KS 66212
913-888-1000 (office)
913-888-1065 (fax)
mjackson@wallacesaunders.com
hdobler@wallacesaunders.com



ATTORNEYS FOR DEFENDANT




                                            /s/ Heather J. Schlozman




                                        3
